UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1847



SENAIT HAILEGEORGIS,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A99-544-519)


Submitted:   April 7, 2008                  Decided:   April 21, 2008


Before TRAXLER and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, ESQUIRE, Silver Spring,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Greg D. Mack, Sherrie Waldrup, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Senait Hailegeorgis, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   dismissing    her    appeal    from   the   immigration

judge’s order finding her removable and denying her application for

asylum,    withholding    from   removal,    and    protection    under   the

Convention Against Torture (“CAT”).*         Hailegeorgis challenges the

immigration judge’s adverse credibility finding, as affirmed by the

Board.    For the reasons set forth below, we deny the petition for

review.

            We will uphold an adverse credibility determination if it

is supported by substantial evidence, see Tewabe v. Gonzales, 446

F.3d 533, 538 (4th Cir. 2006), and reverse the Board’s decision

only if the evidence “was so compelling that no reasonable fact

finder could fail to find the requisite fear of persecution.” Rusu

v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotations

and citations omitted).

            Having reviewed the administrative record and the Board’s

decision,     we   find   that   substantial       evidence   supports    the

immigration judge’s adverse credibility finding, as affirmed by the

Board, and the ruling that Hailegeorgis failed to establish past


     *
      Because Hailegeorgis did not challenge the denial of
withholding of removal or relief under the CAT in her brief, those
claims are not preserved for review.      See 4th Cir. R. 34(b);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                   - 2 -
persecution   or   a   well-founded    fear    of   future   persecution   as

necessary to establish eligibility for asylum.               See 8 U.S.C.A.

§ 1158(b)(1)(B)(I), (ii) (West 2005) (providing that the burden of

proof is on the alien to establish eligibility for asylum); 8

C.F.R. § 1208.13(a) (2006) (same).            Because the record does not

compel a different result, we will not disturb the Board’s denial

of Hailegeorgis’ application for asylum.

          Accordingly,     we   deny   the    petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             PETITION DENIED




                                  - 3 -